DETAILED ACTION
Status of the Claims
This Office Action is in response to the Amendment filed 18 August 2022.
No claims have been amended.
No claims have been cancelled.
Claims 1-20 are pending and have been examined in this Office.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




New drawings have been received.
Regarding the rejection of Claims 1 and 11 under 35 U.S.C. § 103 as being unpatentable over Singh, US Patent 9.262,451 the Examiner is in agreement with Applicants argument that Singh does not teach or suggest each element recited in Claims 1 and 11.

Examiner’s Statement of Reasons for Allowance
Best U.S. Reference:  Singh et al. US Patent 9,262,451 B1 (“Singh”) teaches a data quality checking and automatic correction schema used to correct stored data.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Actions fully anticipates nor renders the claims obvious either alone or in combination.  The Examiner is in agreement with Applicant’s argument that “Singh fails to teach or suggest each and every element recited in claims 1 and 11. For example, Singh does not teach or suggest the steps of “customizing product information based on a generic equivalent independent of brand,” “identifying whether one or more errors that exist are of error types that can be fixed automatically,” “queuing one or more errors for human review if one or more errors exist of error types that cannot be fixed automatically,” and “analyzing subsequent actions triggered by human review to modify the rules.” Similarly, Singh does not teach or suggest the use of a computing device configured to “customize product information based on a generic equivalent independent of brand,” “identify whether one or more errors that exist are of error types that can be fixed automatically,” “queue one or more errors for human review if one or more errors exist of error types that cannot be fixed automatically,” and “analyze subsequent actions triggered by human review to modify the rules.”
Furthermore  “the quality server disclosed in Singh does not identifying whether one or more errors that exist are of error types that can be fixed automatically, que one or more errors for human review if one or more errors exist of error types that cannot be fixed automatically, or analyze subsequent actions triggered by human review to modify the rules.”  Therefore, the combination of limitations, clearly presented in the claims of the Application are novel, unobvious and allowable.




Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687